         Case 4:16-cv-00060-WTM-JEG Document 113 Filed 01/24/19 Page 1 of 4




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION

BELINDA LEE MALEY, individually, )
and on behalf of the ESTATE OF   )
MATTHEW CLINTON LOFLIN,          )
deceased                         ) Civil Action
                                 ) File No. 4:16-cv-00060
            Plaintiffs,          )
                                 )
vs.                              ) Jury Trial Demanded
                                 )
CORIZON HEALTH, INC., a Delaware )
Corporation and SCOTT KENNEDY, )
M.D.,                            )
                                 )
            Defendants.          )

                                  NOTICE OF ENTRY OF APPEARANCE:

           COMES NOW, JOHN E. HALL, JR., ESQ. of the law firm of Hall Booth

Smith, P.C., 191 Peachtree Street, N.E., Suite 2900, Atlanta, Georgia 30303-1775,

pursuant to Local Rule 83.6 for the United States District Court for the Southern

District of Georgia, advises this Court and opposing counsel of his appearance as

additional counsel on behalf of Defendants Corizon Health, Inc., a Delaware

Corporation and Scott Kennedy, M.D. John E. Hall, Jr. is a member of good

standing with the State Bar of Georgia and is admitted to practice in the United

States District Court for the Southern District of Georgia. Eric Frisch, Esq. shall

remain as counsel for Defendants.



C:\Users\cfd\Desktop\JEH entry of appearance.docx
         Case 4:16-cv-00060-WTM-JEG Document 113 Filed 01/24/19 Page 2 of 4




           Respectfully submitted, this 24th day of January, 2019.

                                                    By:   /s/John E. Hall, Jr.
                                                          John E. Hall, Jr.
                                                          Georgia Bar No. 319090
                                                          Attorney for Defendants
                                                          Corizon Health, Inc., a
                                                          Delaware Corporation and
                                                          Scott Kennedy, M.D.
191 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30303




                                                      2
C:\Users\cfd\Desktop\JEH entry of appearance.docx
         Case 4:16-cv-00060-WTM-JEG Document 113 Filed 01/24/19 Page 3 of 4




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
                                         SAVANNAH DIVISION

BELINDA LEE MALEY, individually, )
and on behalf of the ESTATE OF   )
MATTHEW CLINTON LOFLIN,          )
deceased                         ) Civil Action
                                 ) File No. 4:16-cv-00060
            Plaintiffs,          )
                                 )
vs.                              ) Jury Trial Demanded
                                 )
CORIZON HEALTH, INC., a Delaware )
Corporation and SCOTT KENNEDY, )
M.D.,                            )
                                 )
            Defendants.          )


                                              CERTIFICATE OF SERVICE

           I hereby certify that I have this day served a copy of the within and

foregoing pleading upon all parties to this matter by CM/ECF system.


                Carl R. Varnedoe                            Eric J. Frisch
             Jones, Osteen & Jones                          Carlock, Copeland & Stair, LLP
           608 E. Oglethorpe Highway                        191 Peachtree Street NE
             Hinesville, GA 31313                           Suite 3600
             Attorney for Plaintiffs                        Atlanta, Georgia 30303
                                                            Attorney for Defendants Corizon
                                                            Health, Inc., a Delaware Corporation
                                                            and Scott Kennedy, M.D.




                                                        3
C:\Users\cfd\Desktop\JEH entry of appearance.docx
         Case 4:16-cv-00060-WTM-JEG Document 113 Filed 01/24/19 Page 4 of 4




           This 23rd day of January, 2019.

                                                        /s/John E. Hall, Jr.
                                                        John E. Hall, Jr.
                                                        Georgia Bar No. 319090
                                                        Attorney for Defendants
                                                        Corizon Health, Inc., a
                                                        Delaware Corporation and
                                                        Scott Kennedy, M.D.


191 Peachtree Street, NE
Suite 2900
Atlanta, Georgia 30303




                                                    4
C:\Users\cfd\Desktop\JEH entry of appearance.docx
